[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 06-16276                SEPTEMBER 27, 2007
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                 D. C. Docket No. 99-00021-CR-ORL-22JGG

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

RODERICK L. SMITH,

                                                    Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 27, 2007)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Peter Warren Kenny, appointed counsel for Roderick L. Smith, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED and

Smith’s revocation of supervised release and sentence are AFFIRMED.

      The motion to appoint counsel is DENIED AS MOOT.




                                          2